DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/16/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-22 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 17, the entire claim, except for the final 4 lines of the claim, is a duplicate of claim 15, from which it depends. It is assumed that claim 17 should depend from claim 14, or else it is unclear why the duplicate features from claim 15 have been repeated in the claim.
Claims 19-22 recites the limitation “t1" and further limits it.  There is insufficient antecedent basis for this limitation in the claims. It is assumed these claims should depend from claim 15.
Claim 27 recites the limitation “the morphological feature representations".  There is insufficient antecedent basis for this limitation in the claim. It is assumed the claim should depend from claim 26.
Claims 26, 28 and 29 recite the limitation “the (two or more) reference points".  There is insufficient antecedent basis for this limitation in the claims. It is assumed these claims should depend from claim 15.
Claim 30 recites the limitation “the one or more intervals".  There is insufficient antecedent basis for this limitation in the claim. It is assumed the claim should depend from claim 15.
Claim 31 recites the limitation “the one or more target cardiac activity feature representations".  There is insufficient antecedent basis for this limitation in the claim. It is assumed the “target” representations are the same representations recited in claim 15.
Allowable Subject Matter
Claims 14-16, 18 and 23-25 are allowed.
Claims 17, 19-22 and 26-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and is the assumptions made by the Examiner above are correct. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0296175
US 8,512,240
US 2015/0282755
US 2018/0055394
US 2006/0135877
US 2007/0265677
US 2007/0265536
US 2007/0239054
US 2006/0224067
US 9,050,469
US 2015/0088024
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792